internal_revenue_service number release date index number ------------------ ----------------------------- ----------------------------- -------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-171452-03 date date -------------------- --------------------- ----------------------- ----------------------- --------------------------------------- legend x ----------------------------------------- trust ----------------------------------------- d1 d2 d3 d4 state dear ------------------ sec_1362 of the internal_revenue_code code for inadvertent termination of x’s s election facts x is a corporation organized under the laws of the state on d1 x elected to be treated as a subchapter_s_corporation effective d2 on d3 a portion of x's stock was transferred to trust an ineligible subchapter_s shareholder upon discovery that trust this responds to the letter dated date requesting relief under ---------------------- --------------- sec_1361 defines an s_corporation with respect to any taxable_year it is represented that at all relevant times x and its shareholders treated x as an plr-171452-03 was not a permitted s_corporation shareholder x redeemed the stock that trust held on d4 s_corporation and filed their tax returns accordingly x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary explain sec_1362 as follows the committee reports accompanying the subchapter_s_revision_act_of_1982 sec_1361 provides that a_trust all of which is treated under if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had plr-171452-03 been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts based solely on the facts submitted and the representations made we conclude s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion that x's subchapter_s_election terminated upon the transfer of a portion of its stock to trust on d3 we also conclude that the terminations constituted inadvertent terminations within the meaning of sec_1362 continuing to be an s_corporation from d3 and thereafter assuming x's s_corporation_election is valid and not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provision of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 further we conclude that pursuant to sec_1362 x will be treated as in accordance with the power_of_attorney on file with this office a copy of this plr-171452-03 letter is being sent to your authorized representative s dianna k miosi enclosures copy of this letter copy for sec_6110 purposes sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
